DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Amendment
The amendment filed 03/08/2022 has been entered. Claims 8-14 remain pending in the application. The objection to the drawing has been withdrawn.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application DE10 2017 211 886.5 filed on 05/09/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 14 recite the limitations “a speed of a preceding vehicle” and “a speed of the ego single-track wheeled motorcycle”. It is not clear whether the adopted speed of the ego is the same as the preceding vehicle, which renders the claims indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable by Shimoda (JP2017043271) in view of Russel (US20030004633) and Murata (JP2007216775).

Regarding claim 8, Shimoda teaches a method for influencing a cruise control system of an ego vehicle, in which:
After the activation of a cruise control by a driver of the ego vehicle, ascertaining a speed of a preceding motor vehicle traveling directly ahead of the ego vehicle ([0027] disclosing a follow- up running control of a ACC system, wherein when there is a preceding vehicle so that the relative speed becomes almost zero, this is interpreted as adopting the speed of the preceding vehicle and obtaining the speed of the second motor vehicle in order to be able to maintain the relative speed at zero).
Performing the cruise control by automatically adapting a speed of the ego vehicle ([0027] disclosing a follow- up running control of a ACC system, wherein when there is a preceding vehicle so that the relative speed becomes almost zero, this is interpreted as adopting the speed of the preceding vehicle by the motor vehicle),
Shimoda does not teach subsequently, in response to the ascertained speed of the preceding vehicle undershooting a predefined minimum speed, deactivating the cruise control system from continued performance of the cruise control of the ego vehicle and outputting a driver warning regarding the deactivation of the cruise control. However, Shimoda teaches in response to ascertaining that the speed of the ego vehicle undershoots a predefined minimum speed, deactivating the cruise control system from continued performance of the cruise control of the ego vehicle and outputting a warning([0046]-[0047] disclosing releasing “deactivating” the cruise control when the speed of the vehicle is below a predetermined threshold “predefined minimum speed” and issuing an alarm “warning”).
Shimoda does not yet teach using a haptic signal.
Shimoda further teaches using a haptic signal ([0090] disclosing the warning can be a vibration of the handle, i.e. haptic signal).
Shimoda and Shimoda are analogous art because they are in the same field of endeavor, adaptive cruise control of motor vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shimoda to incorporate the teaching of Shimoda of a haptic signal in order to warn the driver in order to take control of the vehicle.
Shimoda does not teach a cruise control system of ego single-track wheeled motorcycle.
Russel teaches a cruise control system of a ego single-track wheeled motorcycle ([0021] disclosing an adaptive cruise control for a motorcycle).
Shimoda and Russel are analogous art because they are in the same field of endeavor, adaptive cruise control of motor vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shimoda to incorporate the teaching of Russel of a cruise control system of a single-track motor vehicle in order to assist the driver of a motorcycle by following the preceding vehicle at the maximum safe distance chosen by the driver.
	Murata teaches subsequently, in response to the ascertained speed of the preceding vehicle undershooting a predefined minimum speed, deactivating the cruise control system ([37] discloses cancelling the cruise control when the speed of the preceding vehicle is less than a threshold).
Shimoda and Murata are analogous art because they are in the same field of endeavor, adaptive cruise control of motor vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shimoda to incorporate the teaching of Murata of in response to the ascertained speed of the preceding vehicle undershooting a predefined minimum speed deactivating the cruise control system in order to control the vehicle based on a limit corresponding to a preceding vehicle speed. It would have been obvious to substitute the speed of Shimoda with the preceding vehicle speed of Murata which would lead to predictable results and finer control based on the environment around the vehicle.

Regarding claim 11, Shimoda as modified by Russel and Murata teaches the method as recited in claim 8, wherein the cruise control system is an ACC system (Shimoda [0027] disclosing the cruise control is an ACC).

Regarding claim 12, Shimoda as modified by Russel and Murata teaches the method as recited in claim 8, wherein the single-track motor vehicle is a motorcycle(Russel [0021] disclosing a motorcycle as a single-track motor vehicle).

Regarding claim 13, Shimoda as modified by Russel and Murata does not yet teach the method as recited in claim 8, wherein a visual or acoustic driver warning takes place in addition to the haptic signal.
Shimoda further teaches wherein a visual or acoustic driver warning takes place in addition to the haptic signal ([0090] disclosing the alarm may be a various alarm output such as an image display warning and a voice warning and a vibration warning. I.e. Visual or acoustic warning in addition to the haptic signal).
Shimoda as modified by Russel and Murata and Shimoda are analogous art because they are in the same field of endeavor, adaptive cruise control of motor vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shimoda as modified by Russel and Murata to incorporate the teaching of Shimoda of a haptic signal in order to warn the driver in order to take control of the vehicle.

Regarding claim 14, Shimoda teaches a device comprising:
After the activation of a cruise control by a driver of the ego vehicle, ascertaining a speed of a second motor vehicle traveling directly ahead of the ego vehicle ([0027] disclosing a follow- up running control of a ACC system, wherein when there is a preceding vehicle so that the relative speed becomes almost zero, this is interpreted as adopting the speed of the preceding vehicle and obtaining the speed of the second motor vehicle in order to be able to maintain the relative speed at zero).
A control unit configured to influence a cruise control system of a ego vehicle, the control unit configured to ([0007] discloses a control unit that influences the cruise control of the motor vehicle):
Control the cruise control system to perform the cruise control, the cruise control including automatically adopting a speed of the ego vehicle ([0027] disclosing a follow- up running control of a ACC system, wherein when there is a preceding vehicle so that the relative speed becomes almost zero, this is interpreted as adopting the speed of the preceding vehicle by the motor vehicle),
Shimoda does not teach subsequently, in response to the ascertained speed of the preceding vehicle undershooting a predefined minimum speed, deactivating the cruise control system from continued performance of the cruise control of the ego vehicle and outputting a driver warning regarding the deactivation of the cruise control. However, Shimoda teaches in response to ascertaining that the speed of the motor vehicle undershoots a predefined minimum speed, deactivating the cruise control system from continued performance of the cruise control of the ego vehicle and outputting a warning([0046]-[0047] disclosing releasing “deactivating” the cruise control when the speed of the vehicle is below a predetermined threshold “predefined minimum speed” and issuing an alarm “warning”).
Shimoda does not yet teach using a haptic signal.
Shimoda further teaches using a haptic signal ([0090] disclosing the warning can be a vibration of the handle, i.e. haptic signal).
Shimoda and Shimoda are analogous art because they are in the same field of endeavor, adaptive cruise control of motor vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shimoda to incorporate the teaching of Shimoda of a haptic signal in order to warn the driver in order to take control of the vehicle.
Shimoda does not teach a cruise control system of single-track motor vehicle.
Russel teaches a cruise control system of an ego single-track-wheeled motorcycle vehicle ([0021] disclosing an adaptive cruise control for a motorcycle).
Shimoda and Russel are analogous art because they are in the same field of endeavor, adaptive cruise control of motor vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shimoda to incorporate the teaching of Russel of a cruise control system of a single-track motor vehicle in order to assist the driver of a motorcycle by following the preceding vehicle at the maximum safe distance chosen by the driver.
Murata teaches subsequently, in response to the ascertained speed of the preceding vehicle undershooting a predefined minimum speed, deactivating the cruise control system ([37] discloses cancelling the cruise control when the speed of the preceding vehicle is less than a threshold).
Shimoda and Murata are analogous art because they are in the same field of endeavor, adaptive cruise control of motor vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shimoda to incorporate the teaching of Murata of in response to the ascertained speed of the preceding vehicle undershooting a predefined minimum speed deactivating the cruise control system in order to control the vehicle based on a limit corresponding to a preceding vehicle speed. It would have been obvious to substitute the speed of Shimoda with the preceding vehicle speed of Murata which would lead to predictable results and finer control based on the environment around the vehicle.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable by Shimoda (JP2017043271) in view of Russel, Murata and Uchida (JP2016137819).	
Regarding claim 9, Shimoda as modified by Russel and Murata teaches the method as recited in claim 8, Shimoda as modified by Russel and Murata does not teach wherein the deactivation of the cruise control system takes place temporally after the output of the driver warning.
Uchida teaches wherein the deactivation of the cruise control system takes place temporally after the output of the driver warning (page 10, 3rd and 4th paragraphs disclosing issuing a warning for the driver to prepare to drive when conditions are met, then if the conditions remains to cancel automatic driving control “deactivate cruise control system”, i.e. deactivating the cruise control takes place temporally after the output of the warning).
Shimoda as modified by Russel and Murata and Uchida are analogous art because they are in the same field of endeavor, adaptive cruise control of motor vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shimoda as modified by Russel and Murata to incorporate the teaching of Uchida of wherein the deactivation of the cruise control system takes place temporally after the output of the driver warning in order to alert the driver to take control of the vehicle before cancelling the automatic control and avoid collision.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable by Shimoda (JP2017043271) in view of Russel and Murata and Breuer (US20190168721)
Regarding claim 10, Shimoda as modified by Russel and Murata teaches the method as modified by claim 8, Shimoda as modified by Russel and Murata does not teach wherein the haptic signal is a driver-independent brake jolt or a brief brake pulse on the front wheel and/or on the rear wheel.
Breuer teaches wherein the haptic signal is a driver-independent brake jolt or a brief brake pulse on the front wheel and/or on the rear wheel ([0007] disclosing a haptic alert in the form of a slight braking intervention “brake pulse”, i.e. brake pulse on the front wheel and /or on the rear wheel).
Shimoda as modified by Russel and Murata and Breuer are analogous art because they are in the same field of endeavor, driver alert system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shimoda as modified by Russel and Murata to incorporate the teaching of Breuer of wherein the haptic signal is a driver-independent brake jolt or a brief brake pulse on the front wheel and/or on the rear wheel in order to alert the driver to take control of the vehicle before cancelling the automatic control and avoid collision.
				Response to Arguments
Applicant’s arguments filed on 03/08/2022 have been fully considered. Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s arguments regarding the 35 U.S.C. 103 rejection regarding claim 9, Uchida in the cited paragraphs 3 and 4 on page 10 teaches issuing a warning to immediately prepare for driving operation “manual driving” to the driver when recognition accuracy decreases and the vehicle cannot recognize lane edges and cannot continue automatic driving, see also first and 2nd paragraph on page 10 for more clarification. Paragraph 4 further discloses forcibly cancelling the automatic driving after issuing the warning and then notifying the driver about the cancellation of automatic driving.
regarding claim 10, with respect to applicant’s argument that Breuer does not teach that the haptic signal is a driver-independent brake jolt or a brief brake pulse, the citation to the relevant part of Breuer’s teaching has been corrected to reflect that Breuer teaches the claimed limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
	US20180033327 discloses an adaptive cruise control for a vehicle.
US6622810 discloses an adaptive cruise control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664